        Case 1:20-cv-07672-LLS-OTW Document 16 Filed 12/02/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
STARTABLE, INC.,
                                                                 :
                                      Plaintiff,                 :   20-CV-7672 (LLS) (OTW)
                                                                 :
                     -against-                                   :         ORDER
                                                                 :
WAFT PERFUME, INC. d/b/a WAFT.COM,                               :
                                                                 :
                                      Defendant.                 :
                                                                 :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         This matter has been referred to me for Inquest following a default judgment. (ECF 15).

By January 14, 2021, Plaintiff shall serve on Defendant and file an inquest memorandum setting

forth proof of damages. Plaintiff shall also serve a copy of this Order on Defendant by January

14, 2021.

         Plaintiff’s proposed findings of fact and law should specifically tie the proposed damages

figure to the legal claim(s) on which liability has been established. Further, Plaintiff’s proposed

damages figures should be supported by documentary evidence and/or one or more affidavits

by an individual with personal knowledge establishing the proposed figures. See RGI Brands LLC

v. Cognac Brisset-Aurige, S.A.R.L., No. 12-CV-1369 (LGS) (AJP), 2013 WL 1668206, at *6 (S.D.N.Y.

Apr. 18, 2013) (noting burden on plaintiff to establish damages amount with “reasonable

certainty”). Plaintiff must also include documentation, including contemporaneous time

records, supporting any requested attorney’s fees and costs.

         Defendant’s opposition papers shall be filed by January 29, 2021.
      Case 1:20-cv-07672-LLS-OTW Document 16 Filed 12/02/20 Page 2 of 2




       The Court hereby notifies the parties that it may conduct this inquest solely on the

written submissions of the parties. See Action S.A. v. Marc Rich & Co., Inc., 951 F.2d 504, 508

(2d Cir. 1991). If any party seeks an evidentiary hearing on damages, such party must include

the request in its papers, as well as provide reasons why a hearing is necessary and detail what

types of additional evidence would be presented at the hearing.


       SO ORDERED.



                                                            s/ Ona T. Wang
Dated: December 2, 2020                                                Ona T. Wang
       New York, New York                                     United States Magistrate Judge




                                                2
